                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 06/21/2021

 99 WALL DEVELOPMENT, INC.

                                Plaintiff,                        18-CV-126 (RA)

                         v.                                            ORDER

 ALLIED WORLD SPECIALITY
 INSURANCE COMPANY,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         The oral argument scheduled for Thursday, June 24 will begin at 2:30 p.m. instead of
3:00 p.m. The argument will focus primarily on Defendant’s two motions for partial summary
judgment (Dkts. 197, 199), with equal time devoted to each one. To the extent that the parties are
arguing with reference to materials that Defendant seeks to strike, the parties may also raise
those issues as part of their discussions on the summary judgment motions.
         The Court will allot roughly 30 minutes to each summary judgment motion. Each side
may be heard with respect to any points they wish to raise, and the Court will have also have
questions for the parties. On each motion Defendant will speak first as the movant, and may
reserve time for responding to Plaintiff.
         The argument will be held by video conference using Microsoft Teams. The Court will
send counsel the videoconferencing information via email. Members of the public and press can
access the conference by using the following information: Call-in Number: (888) 363-4749;
Access Code: 1015508.
SO ORDERED.
Dated:      June 21, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
